     Case 1:21-cv-02370-SDG-CMS Document 1 Filed 06/09/21 Page 1 of 9




                 IN THE UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

RYAN DAVIDSON,

            Plaintiff,

      vs.                                   Civil Action No. ________________
LIFE TIME FITNESS, INC.,

            Defendant.

                                    COMPLAINT

Plaintiff Ryan Davidson, by and through the undersigned counsel, herein asserts

claims against Defendant Life Time Fitness, Inc., under the Family Medical Leave

Act 29 U.S.C. § 2601 et seq. (“FMLA”), showing the Court as follows:

                                  INTRODUCTION

1.    Plaintiff Davidson seeks to recover damages from his former emplmoyer,

      Defendant Life Time Fitness, Inc., resulting from his termination

      immediately after ending an approved FMLA leave. Defendant terminated

      Plaintiff’s employment to interfere with his exercise of rights under the

      FMLA and in retaliation for seeking to exercise his rights under the FMLA.




                                        -1-
     Case 1:21-cv-02370-SDG-CMS Document 1 Filed 06/09/21 Page 2 of 9




                      PARTIES, JURISDICTION, AND VENUE

2.   This Court’s jurisdiction over Plaintiff’s claims under the Family Medical

     Leave Act is invoked under 28 U.S.C. § 1331.

3.   Venue properly lies in the Northern District of Georgia under 28 U.S.C.

     § 1391(b) because a substantial portion of the events giving rise to the

     claims herein arose in this judicial district.

4.   Plaintiff is a natural person and resident of the State of Georgia.

5.   Defendant Life Time Fitness, Inc., is a foreign corporation organized under

     the laws of the State of Minnesota and registered to do business in the State

     of Georgia. It may be served with process on its registered agent for service,

     Cogency Global, Inc., at 900 Old Roswell Lakes Parkway, Suite 310,

     Roswell, GA, 30076.

6.   Life Time Fitness, Inc., is subject to the personal jurisdiction of this Court.

                             FACTUAL ALLEGATIONS

Plaintiff’s Employment

7.   Lifetime Fitness, Inc., operates a national chain of fitness centers, mixed use

     and residential and commercial real estate developments, a digital fitness

     platform.




                                         -2-
      Case 1:21-cv-02370-SDG-CMS Document 1 Filed 06/09/21 Page 3 of 9




8.    Plaintiff worked for Defendant as a sales manager in Douglasville, Georgia

      from approximately January 2015 through June 3, 2021, the date of his

      termination.

9.    At all relevant times, Plaintiff was an “employee” under the FMLA.

10.   At all relevant times, Defendant was Plaintiff’s “employer” within the

      meaning of the FMLA.

FMLA Coverage

11.   Defendant employed Plaintiff throughout the twelve months immediately

      prior to his termination.

12.   Plaintiff performed more than 1250 hours of work for Defendant throughout

      the twelve months immediately prior to his termination.

13.   Defendant employed 50 or more employees within 75 miles of the worksite

      at which it employed Plaintiff each working day during each of at least

      twenty 20 non-consecutive calendar workweeks in 2020.

14.   Defendant employed 50 or more employees within 75 miles of the worksite

      at which it employed Plaintiff each working day during each of at least

      twenty 20 non-consecutive calendar workweeks in 2021 prior to Plaintiff’s

      termination.

15.   At all relevant times, Plaintiff was an eligible employee under the FMLA.


                                       -3-
      Case 1:21-cv-02370-SDG-CMS Document 1 Filed 06/09/21 Page 4 of 9




FMLA Violation

16.   On approximately May 18, 2021, Plaintiff began to suffer from severe and

      incapacitating symptoms consistent with viral or bacterial gastroenteritis.

17.   On May 19, 2021, Plaintiff continued to suffer from incapacitating

      symptoms and called out of work sick as a result.

18.   On May 20, 2021, Plaintiff’s condition worsened and he contacted his

      physician, who instructed him to call back the following day if his condition

      worsened.

19.   On May 21, 2021, Plaintiff’s condition continued to deteriorate and he went

      to an urgent care center for treatment.

20.   On May 23, 2021, Plaintiff’s condition had not improved and he was taken

      to the emergency room at Northside Hospital where he received treatment

      for approximately 12 hours.

21.   As of May 25, 2021, Plaintiff had not yet returned to work and had called in

      sick regularly.

22.   On May 25, 2021, Plaintiff’s general manager called him and told him that

      was being placed on medical leave and then Plaintiff was contacted by Life

      Time’s “leave team” who provided him with FMLA leave paperwork and

      instructed him to return it completed within 7 days.


                                        -4-
      Case 1:21-cv-02370-SDG-CMS Document 1 Filed 06/09/21 Page 5 of 9




23.   Plaintiff returned to his general practitioner on May 27, 2021, because his

      symptoms had not improved.

24.   Plaintiff’s general practitioner reviewed Plaintiff’s hospital records,

      prescribed a broad-spectrum antibiotic, and referred Plaintiff to a

      gastroenterologist.

25.   On the same day, Plaintiff provided the FMLA forms to his general

      practitioner who completed the forms and returned them to Plaintiff.

26.   Plaintiff then immediately forwarded the completed FMLA forms to Life

      Time.

27.   On May 31, 2021, Plaintiff returned to his general practitioner and obtained

      a return to work approval to return to work on June 1, 2021, which he then

      forwarded to the appropriate parties at Life Time.

28.   Plaintiff’s gastroenteritis was a “serious health condition” within the

      meaning of 29 U.S.C. § 2611 (11).

29.   On June 2, 2021, Plaintiff’s general manager informed Plaintiff that he could

      return to work on June 3, 2021 at 10:30 AM.

30.   Defendant then terminated Plaintiff on June 3, 2021, immediately upon his

      arrival at work, claiming that he had engaged in “stealing time” from

      Defendant by submitting false time reports.


                                         -5-
      Case 1:21-cv-02370-SDG-CMS Document 1 Filed 06/09/21 Page 6 of 9




31.   Defendant’s accusation was false.

32.   At all times, Plaintiff followed Defendant’s regular timekeeping practices as

      he had been instructed.

33.   Defendant deprived Smith of benefits to which he was legally entitled under

      the FMLA by terminating his employment and failing to reinstatement to his

      position upon the conclusion of his medical leave.

34.   As a result of Defendant’s termination of Plaintiff’s employment, Plaintiff

      has suffered loss of employment, loss of income, and loss of other benefits.

                                CLAIMS FOR RELIEF

                                  Count One
           Violation of 29 U.S.C. § 2615(a)(1) (FMLA Interference)

35.   Pursuant to the FMLA, Plaintiff was entitled to take up to 12 weeks of

      unpaid medical leave due to a serious health condition and to be reinstated to

      his former position at the end of his medical leave.

36.   Defendant terminated Plaintiff’s employment to prevent him from exercising

      his rights under the FMLA.

37.   By terminating Plaintiff’s employment and failing to reinstate him to his

      former position, Defendant interfered with rights afforded Plaintiff by the

      FMLA.



                                        -6-
      Case 1:21-cv-02370-SDG-CMS Document 1 Filed 06/09/21 Page 7 of 9




38.   As a direct and proximate result of Defendant’s unlawful conduct, Plaintiff

      suffered loss of employment, loss of income, and loss of other benefits.

39.   Plaintiff is entitled to recover the wages and benefits he has lost as a result of

      Defendant’s unlawful conduct, and interest thereon, calculated at the

      prevailing rate.

40.   Plaintiff is entitled to recover liquidated damages pursuant to 29 U.S.C.

      § 2617(a)(1).

41.   Plaintiff is entitled to reinstatement in his former position.

42.   Plaintiff is entitled to recover his costs of litigation, including his reasonable

      attorney’s fees, pursuant to 29 U.S.C. § 2617(a)(3).

                                  Count Two
            Violation of 29 U.S.C. § 2615(a)(2) (FMLA Retaliation)

43.   Plaintiff engaged in activity protected by the FMLA by taking leave in

      connection with a serious health condition that temporarily rendered him

      unable to perform the essential functions of his job.

44.   Plaintiff suffered an adverse employment action when Defendant terminated

      his employment on June 3, 2021.

45.   Defendant terminated Plaintiff’s employment in retaliation for his exercise

      of rights provided by the FMLA.



                                          -7-
            Case 1:21-cv-02370-SDG-CMS Document 1 Filed 06/09/21 Page 8 of 9




46.         As a direct and proximate result of Defendant’s unlawful conduct, Plaintiff

            suffered loss of employment, loss of income, and loss of other benefits.

47.         Plaintiff is entitled to recover the wages and benefits he has lost as a result of

            Defendant’s unlawful conduct, and interest thereon, calculated at the

            prevailing rate.

48.         Plaintiff is entitled to recover liquidated damages pursuant to 29 U.S.C.

            § 2617(a)(1).

49.         Plaintiff is entitled to reinstatement in his former position.

50.         Plaintiff is entitled to recover his costs of litigation, including his reasonable

            attorney’s fees, pursuant to 29 U.S.C. § 2617(a)(3).

WHEREFORE, Plaintiff requests that this Court:

      (a)      Take jurisdiction of this matter;

      (b)      Grant a trial by jury as to all matters properly triable to a jury;

      (c)      Issue an Order holding that Plaintiff was an eligible employee entitled to

               the protections provided by FMLA;

      (d)      Issue an Order holding that Defendant unlawfully interfered with

               Plaintiff’s exercise of his rights under the FMLA;

      (e)      Issue an Order holding that Defendant unlawfully retaliated against

               Plaintiff because of his exercise of rights under the FMLA;


                                                -8-
         Case 1:21-cv-02370-SDG-CMS Document 1 Filed 06/09/21 Page 9 of 9




   (f)      Award Plaintiff all compensation and employment benefits that he lost as

            a result of Defendant’s unlawful conduct, plus liquidated damages;

   (g)      Award Plaintiff pre-judgment interest to the extent that liquidated

            damages are not awarded;

   (h)      Award Plaintiff nominal damages;

   (i)      Reinstate Plaintiff to his former position;

   (j)      Award Plaintiff his reasonable attorney’s fees and costs of litigation; and

   (k)      Award any and such other further relief this Court deems just, equitable

            and proper.

Respectfully submitted this 9th day of June 2021.

                                                 DELONG, CALDWELL, BRIDGERS,
                                                 FITZPATRICK & BENJAMIN, LLC

                                                 /s/ Matthew W. Herrington
101 Marietta Street NW                           Charles R. Bridgers
Suite 2650                                       Georgia Bar No. 080791
Atlanta, GA 30303                                Matthew W. Herrington
(404) 979-3150 Telephone                         Georgia Bar No. 275411
(404) 979-3170 Facsimile
charlesbridgers@dcbflegal.com                    Attorneys for Plaintiff
matthew.herrington@dcbflegal.com




                                           -9-
